Question Time (Commission)
The next item is Question Time (B7-0223/2009).
The following questions are addressed to the Commission.
Subject: Commission action to foster an environment that spurs corporate investment in research and encourages banks to finance that investment
2009 is the European Year of Creativity and Innovation. The Lisbon Strategy, which was adopted in 2000, aims to make the European economy 'the most competitive and dynamic knowledge-based economy' by 2010. That aim has given rise to two other objectives: raising the employment rate to a minimum of 70% of the labour force and increasing the level of investment in research to at least 3% of GDP, with two-thirds of that amount coming from the private sector. Unfortunately, 2009 has been marked by an economic and financial crisis affecting all the EU Member States and restricting private companies' access to financing instruments. Overall research investment is no greater than 1.85% of GDP, and only five Member States have invested over 2% of GDP in research. Member States will only recover economically if the EU manages to remain competitive, and that is dependent on there being investment in research and education.
What action does the Commission have in mind to foster an environment that spurs private companies to invest in research, and particularly in applied research, and encourages banks to finance investment in research and innovation?
Europe's policy on research and innovation is essentially based on the Seventh Framework Programme for Research, which runs from 2007 to 2013, the Competitiveness and Innovation Framework Programme, which runs for the same period, and the cohesion funds, which likewise run over the same period. In preparation for these three major programmes, the Commission put forward a long-term strategy and an action plan in 2005 and 2006. The action plan was put forward in 2005, while the broadly-framed innovation strategy dates from 2006. The results of these different programmes are set out in comprehensive documentation from the Commission and have often been discussed here in Parliament. I would be happy, Mrs Ţicău, to provide you with all these documents once again. Within the confines of Question Time, it is not possible to spell out their contents to you, but I do want to attempt to highlight the key points.
Through the Seventh Framework Programme for Research, we did experience a truly remarkable rise in European expenditure on research and development whilst a series of new instruments, in particular, the joint technology initiatives, were also created and these have proven their worth extremely well.
The cohesion funds are new and better suited to the aim of promoting research and innovation and it is really remarkable if you look at the figures - the provision for these areas in the cohesion and structural funds for the stated period is EUR 86 billion, which, in any case, is 25% of the total structural and cohesion funds. A new instrument has been created within the scope of European structural policy, the JEREMIE support initiative, which, above all, is about providing easier access to capital for small and medium-sized enterprises. This is being done in collaboration with the European Investment Fund.
The programme to promote innovation and competitiveness, which I am responsible for, is also essentially a programme that creates funding instruments. The major share of the money is actually spent on facilitating access for small and medium-sized enterprises to funding instruments that are designed to improve their capacity to innovate.
I am sure you know that our European growth and employment policy does not have very many quantitative targets. We do have one quantitative target, however, which has been unchanged since the year 2000. That target is to spend 3% of gross domestic product on research and development. We can already say, today, that this target will not be achieved. Just looking at the percentages, however, is a little misleading, since, after all, the absolute figures for spending on research and development in the European Union from 2000 to 2006 rose by 14.8%. That is a greater rate of increase than, for example, the United States. Despite that, we have to say that the results are not satisfactory, for which reason the Council adopted a document entitled 'Vision 2020' for the European Research Area as far back as December of last year, which was concerned with the issue of whether we could mobilise greater funding for European research and development policy.
I do not want to hide from you my concern that the current economic recession threatens the long-term strategy of driving forward research and development. The Commission reacted very quickly to this threat in November 2008. The European Economic Recovery Plan, which complements the Member States' measures to combat the economic crisis and aims to provide impetus and counter the difficult situation in the financial sector, is heavily focused on the areas of investment in research and development and promoting investment. I will give you three examples: the Factories of the Future initiative, which relates to the modernisation of Europe's industrial base, with EUR 1.2 billion in funding; the Energy-efficient Buildings initiative, for which EUR 1 billion has been allocated; and the Partnership for Building Green Cars, which has also been allocated EUR 1 billion in the field of research, topped up with expenditure amounting to EUR 4 billion from other economic measures.
The Commission has already begun preparations for the next growth and employment strategy. Without giving away any secrets - as President Barroso has already discussed this in his guidelines - I can also say that research, development and innovation will play an absolutely key role in the next growth and employment strategy.
I have another comment to make on innovation. Europe is actually in a pretty good position when it comes to research policy. We have good, and in some cases outstanding, research capacities. We also have very good results when it comes to technological development. We could certainly be better, though, when it comes to innovation. If we understand innovation to be the practical application of research and development work for products, services, design and methods - in other words, anything where a practical application is possible - we still see a huge potential to create additional growth and additional employment in Europe. The Commission therefore announced this year that it is to bring forward an 'innovation act'. An 'act' in this sense is a new political instrument that we developed for the first time in connection with small and medium-sized enterprises - you will remember the Small Business Act - and we will be bringing forward an innovation act that brings together legislative measures, policy initiatives and politically-binding guidelines in a major package.
I have endeavoured to direct this work in such a way that the new Commission will be free to decide when it wants to bring forward this innovation act. You will understand that I cannot pre-empt that - it will be for the new Commission to decide. The preparatory work, however, has already made good progress and I think I can say with certainty that Parliament will be dealing with the subject of this innovation act within the next year.
Allow me, in concluding, to say that we have seen good progress overall on a broad front over the last few years, although it has been very erratic. It is necessary, in this regard, however, to take an even-handed view. We cannot, for example, expect the new Member States to match the spending proportion of gross domestic product of the older Member States on research, development and innovation straight away. I am very pleased to see, however, that the new Member States - especially those that are in greatest need of catching up - are also making up ground the quickest, so that I see developments overall as positive.
(RO) Thank you for the information and answer you have provided. I would like to ask the Commission whether it is intending to hold discussions with Europe's banking institutions about the possibility of providing guarantees and loans at a preferential rate of interest for the research and innovation companies and projects which are currently considered to be a major risk. In addition, European research programmes such as the Seventh Framework Programme, which apply for up to 50% cofinancing, are not very suitable for small and medium-sized enterprises. I would like to ask the Commission whether it is intending to modify these programmes to increase the involvement of small and medium-sized enterprises.
Mrs Ţicău, that is a very worthwhile point, and I am pleased to be able to tell you that this is exactly what the Commission thinks and is therefore exactly how it has acted. I want to reiterate that the crucial problem for our small and medium-sized enterprises is attaining the necessary venture capital in order to be able to pay for research and development. Two important instruments have been created in this area, namely the Competitiveness and Innovation Framework Programme and the JEREMIE programme.
In both cases, the issue at hand is the same, namely the ability to mobilise cut-rate credit via the European Investment Bank and the European Investment Fund, respectively, with the aid of venture capital - in other words, the direct participation of business capital - and with the aid of guarantees, in order to facilitate access for small and medium-sized enterprises to this credit. These are major investment programmes in which many hundreds of thousands of European businesses take part.
I am sure you understand that the European Investment Bank and the European Investment Fund are not able to manage the details of each individual granting of credit. That is why this takes place via intermediaries, usually banks in the Member States. According to the most recent information I have, the situation is that we have reached a position in all the Member States whereby the national banking system is integrated into this policy and businesses that are seeking access to the funds provided from the Community budget are able to get said funds via the national banking system in question.
(DE) My question relates to the concept of eurostars, something that we implemented in EUREKA, which, in particular, facilitated quick and efficient allocation for small and medium-sized enterprises. Do you believe that the said programme can be extended? Furthermore, how do you see the challenge for the Eighth Framework Programme for Research, where the idea of us providing EUR 50 billion in future for research into energy efficiency, in particular, in relation to SMEs, is being discussed.
Mr Rübig, you know my answer, of course, but I am grateful for your question. Yes, I do believe that all the programmes that we have that facilitate access to funds for small and medium-sized enterprises can be extended. These programmes are creating very positive experiences and we should extend them for that reason. I have to ask for your understanding for the fact that I do not want to make any comments about the priorities for the Eighth Framework Programme for Research. For one thing, it is not my responsibility, as you know, but for another thing, it would be inappropriate for me to pre-empt the new Commission which is about to be formed.
I can only say, as a view from the current Commission on the fundamental premise of your question, that there will have to be a focus in our research, development and innovation policy over the next ten years on the fields of energy efficiency, renewable energies and, in a broader sense, on the field of technologies that pave the way for a sustainable lifestyle and economy.
You know me well enough to know that I have always pointed out that increasing energy efficiency is probably the cheapest and most effective kind of sustainability programme, as it enables us to achieve a lot with relatively little expenditure. If, therefore, the new Commission tables specific proposals moving in this direction, it will, in fact, be able to draw upon the preparatory work carried out by the current Commission and its policies.
(DE) Mr President, particularly in the pharmaceuticals industry, of course, research and development are key when it comes to innovation and fighting diseases, which in turn, benefit EU citizens. What action will the Commission take against pharmaceuticals companies that attempt to curtail parallel trading in the medicines sector? Will it categorise such measures as anti-competitive?
Mr Mölzer, this question simply does not arise, as it was comprehensively examined and decided upon in connection with the pharmaceuticals package that the Commission proposed last year. We have clear and unambiguous case-law on this matter from the European Court of Justice, which includes parallel trade in medicines in the freedom of the internal market, and there is therefore no legal scope to counter this.
The pharmaceuticals package proposed by the Commission over the last year does not set out any specific rules that negatively affect parallel trade in any way. In the very important and far-reaching proposals that relate to protection against counterfeit medicines in the legal supply chain, exactly the same rules apply to the manufacturers of medicines as to those carrying out parallel trading. There is no discrimination at all. I am not aware of there being anyone in the Commission with the intention of dealing with this subject.
Subject: Information on energy prices for consumers
The Commission recently opened the second meeting of the 'Citizens' Energy Forum' in London. In her statement, the Commissioner for consumer protection emphasised how important it is for energy consumers to have gas or electricity bills - the best indicator of energy consumption - that are simple and accurate and that allow comparisons between providers.
Going beyond these major annual public events, can the Commission indicate specifically how it intends to compel energy producers and distributors to meet this objective, which is essential for citizens, despite having refused to adopt the Energy Consumers' Charter proposed by Parliament?
Member of the Commission. - In response to the first question, from Mr Tarabella, on energy prices, I can state that with the adoption of the third internal energy market package, the importance of the citizen in the internal energy market has been elevated considerably. The new measures are intended to improve the operation of the retail energy market and provide additional consumer protection. These topics are discussed and followed up at the Citizens' Energy Forum, established with the aim of improving the functioning of the retail market to the benefit of individual consumers.
The Forum, involving the representatives of consumers, industry, national energy regulators and national administrations, seeks to improve implementation of energy legislation and may develop elements for codes of conduct with self-regulating and even quasi-binding effects on the industry. In this context, a working group on billing was established at the first meeting of the Forum in 2008. The working group's recommendations are examples of good billing practice and were presented and endorsed at the second meeting of the Forum in 2009. Energy regulators and industry will report on the implementation of the billing recommendations in the next Forum, which is expected to be in the autumn of 2010.
The third internal energy market package also brought a new instrument intended to inform consumers - the European energy consumer checklist. The checklist is a tool that will help inform consumers in the Member States of their rights - notably on billing - and assist with the implementation and enforcement of energy legislation. It aims to provide consumers with simplified, accurate and practical information on local energy markets. The harmonisation of the competences of energy regulators in relation to consumer protection, which will result in active market monitoring, will further enhance their protection.
(FR) Mr President, Commissioner, in your response, you are actually talking about the outcome of a second report in autumn 2010, of a third energy package, which will be monitored closely.
In the meantime, you know full well that thousands of complaints lodged with consumer organisations and national regulators concern the total lack of transparency of gas and electricity bills, in terms of both prices and of real consumption. This, at a time when the Commission and the Member States alike are emphasising in their energy plans the need to reduce consumption and the possibility of comparing prices with the aim of potentially changing supplier. This was the main objective of liberalisation.
Therefore, Commissioner, I will get straight to the point by asking you what measures - and I use the plural here - the Commission intends to take in the short term to deal with these shortcomings. I would also point out that the Commission has rejected an energy consumers' charter proposed by Parliament - it was Mrs De Vits who proposed it - which you yourself had previously recommended.
Member of the Commission. - Mr Tarabella, your question is very much concentrated on why the Charter was dropped. The public consultation entitled Towards a Charter on the European Energy Consumers was launched in July 2007. The results of the consultation showed that there was little knowledge of existing energy consumer rights.
The idea of a charter that would create a single piece of legislation covering consumer rights that are currently included in a number of European directives and numerous national implementation instruments was rejected for legal reasons. The energy consumer rights that are in the existing European legislation are already legally binding.
You ask why there cannot be a standard bill for all consumers. Our working group on billing, set up by the first Citizens' Energy Forum, confirmed that industry's right to self-regulation, promoting innovation in billing, should be preserved. At the same time, greater transparency and comparability of offered prices and services to consumers should be ensured.
Billing accuracy is closely related to metering frequency. Meter-reading frequency is not defined by EU legislation. However, this is indirectly addressed by smart metering.
I would like also to stress that during the Citizens' Energy Forum, we endorsed the recommendations for good practice in billing, which aims to provide consumers with simple and clear information on gas and electricity bills.
Through the consumer market scoreboard, where we investigated different consumer markets, we spotted that the markets from where we had most complaints is the electricity market. The second is financial markets, and the third is local transport.
That is why the Commission has launched a major study on the retail electricity market and will present the results to the Forum in 2010. This is the second layer of implementing the results of the consumer markets scoreboard and I believe that in the future, this one will remain as one of the strongest instruments to make our diagnosis on how the retail market is functioning, especially in this case, which is of such an important and basic interest and also very much related to services.
If I can follow up the question: we know there is huge potential for energy saving in domestic households. I look at my electricity bill, I look at it with interest because I want to make these savings, and frankly I find it confusing.
If I find it confusing, then I suspect many of my constituents do. Self-regulation is not sufficient. Clarification is an area in which the European Commission could make a genuine difference which I think would be welcomed by people everywhere and would provide some significant assistance to us in trying to reduce our global warming emissions.
Please take this back to the Commission and think again.
(DE) In the first half of this year, gas suppliers' fuel oil prices fell by up to 40%. Yet this development had only a marginally positive impact for consumers, something that is particularly important in the colder parts of the year.
What steps will the Commission take to ensure that consumers, too, are able to benefit from these positive price movements?
Member of the Commission. - We are aware that the Commission is not a price setter. What we can do and what we are committed to doing is to make prices transparent.
In one of the recent directives - the 2007 Consumer Credit Directive - we asked the banks to establish a common methodology to calculate the interest rate, on the basis of which consumers could compare the offers and find the best solution for them. We have several tools to work with; this is about unfair commercial practices and it is precisely the transparency of prices that is core to that directive.
We also have another horizontal directive, on unfair commercial terms, which concerns whether the terms relate to undue and unjust enrichment. That is what I believe you hinted at when you asked the question about prices.
This matter is in our hands and we also need to do everything possible to ensure that enforcement in all Member States across Europe is equally well implemented, because all these directives depend very much on how they are implemented. That is why I am proposing to the European Commission a communication on enforcement. Here we are breaking new ground, because enforcement is normally in the hands of the Member States, but we need to compare the results and to have benchmarks, which, by the way - concerning the previous question on metering and on understanding - is why we are strongly encouraging the project on smart metering. This may not be a pan-European initiative, but countries like Sweden, which is holding the Presidency, are among the pioneers in this area. I can only encourage everyone to look at this example and make maximum use of it. This could also lead on to other questions, such as how to calculate the carbon footprint all of us leave through energy consumption.
Turning to other areas, the Commission has recently been doing much more on labelling in respect of energy efficiency and more price comparison, encouraging the use of consumer indexes, such as has been the case in Italy and other countries, because this is also a very good service, provided through the internet, which helps consumers to fight for a better price.
However, in order to make this happen, we need to have cross-border shopping and availability. Cross-border trade via the internet currently stands at only nine per cent in the European Union, so we really have a call of duty to complete the second phase of the internal market, which is the retail market. This area is one of the missing links in the internal market, and I very much hope that Parliament and the Commission will speed up one of the important directives proposed under the Consumer Rights Directive, which aims to have a set of rules that will bring more certainty and more confidence - from the point of view of consumers and of businesses - to improve this really very poor level of cross-border trade in Europe.
Subject: Food labelling for consumers
Could the Commission outline what investigations or reports it has carried out regarding food products which claim health benefits? Has a range of these foods been investigated or tested to verify whether the claims they are making are valid, in order to protect consumers?
Member of the Commission. - Following the request of Member States and stakeholders, the Commission proposed the Regulation on Nutrition and Health Claims, which was adopted in December 2006 by Parliament and the Council.
The aim of the Regulation is precisely to ensure that nutrition and health claims made on foods are truthful, clear and based on generally accepted scientific evidence, so that the consumer is adequately protected. The Commission therefore aims to establish lists of permitted health claims as well as to update permitted nutrition claims. The regulation sets authorisation procedures to ensure that only scientifically substantiated health claims are made.
These procedures involve firstly the European Food Safety Authority, which assesses the substantiation of health claims; secondly, the Commission, which proposes draft measures authorising or rejecting health claims accordingly; and thirdly, the Member States, which give their opinion on the measures in the regulatory committee.
The Commission has so far adopted four regulations authorising or rejecting health claims. Similar measures will continue to be adopted according to the evaluation of the health claims from the European Food Safety Authority, thereby ensuring that consumers are not misled.
(GA) I would like to thank the Commissioner for her answer. I welcome the study and the inquiry into food manufacturing that is being carried out by the European Food Safety Authority as it has now been proven that shoppers are happy to pay more money for food which has related health benefits.
At the end of the day, the most important thing is that we comply with the new rules and put pressure on the different companies to be completely honest as regards the amount of information they provide so that they will not be telling any falsehoods to the people who purchase these items.
Member of the Commission. - I can only agree with the honourable Member. This is exactly the reason why we put forward this regulation.
I must say we were amazed by the number of applications received. We were expecting a few hundred and we received 44 000 claims. We consolidated this 44 000 into a group of 4 000, which we submitted to the European Food Safety Authority (EFSA) for an opinion. That is the reason why EFSA is not in a position to complete the examination of all 4 000 claims within the time limit of December 2010.
But I think it is very important for the consumers that we finish this process and that they know exactly when they see a claim, and they see some food in the supermarket with a claim, they will know for sure that this is based on science and is not misleading.
(PL) I would like to thank the Commissioner for this information - what you are doing is, indeed, very important.
Over 40 000 firms have applied for a decision confirming that their products comply with the highest requirements and criteria. However, what will happen if they receive this confirmation, whereas in practice, the products, after a certain time, do not comply with all the requirements or all the parameters described on the labels? What will be done, especially in the case of large, international concerns? They have obtained consent and approval, and they say this on the label, but the reality is completely different. What will happen then?
(DE) I would be interested to hear how, in future, you intend regional products offered for sale on site to be labelled and placed on the market with the corresponding freshness and high quality?
Member of the Commission. - My answer to the last question is no, this is a completely different thing. It is about the origin of the product. We are talking now about health claims. When a producer makes a claim that a product is good for your health, for this or that reason, then it has to be scientifically substantiated that this really is so.
As regards the other question, of course EFSA examines health claims made at the time of application, on the basis of the scientific evidence given at the time of application.
Obviously, if a claim is made on the basis of certain scientific evidence and the producer then alters the product, this is clearly a question of fraud, and action will be taken against that producer, because they are not only misleading the public but also defrauding the public.
Subject: Varying consumer rights
It is very often the case that constituents come to their MEPs with problems regarding their consumer rights while living or travelling in another Member State. What is the Commissioner doing to promote knowledge and understanding of consumer rights, which vary across the Member States of the European Union?
Member of the Commission. - The question is about varying consumer rights and is very timely. In all Member States, there are institutions and organisations that have the task of promoting knowledge and understanding of consumer rights for their citizens.
An overview of these national institutions and organisations is available on the website. I could of course provide you with the website. It is http://ec.europa.eu/consumers/empowerment/cons_networks_en.htm, and it is really very interesting to browse around.
The Commission promotes awareness of consumer rights through various instruments. We sponsor an EU-wide network of consumer centres that provides consumers with information on their rights when shopping across borders and supports them with seeking redress when something goes wrong. The centres' websites, leaflets and brochures explain to consumers what their rights are, for example, when shopping online, renting a car or booking holidays in another Member State.
The Commission would therefore recommend that Members of the European Parliament refer their constituents to the European consumer centre located in their respective country. Moreover, the Commission conducts information campaigns in Member States who newly joined the EU to raise awareness of consumer rights and promote national organisations and institutions where consumers can find further help and assistance.
The Commission also promotes knowledge of rights through its consumer education initiatives such as the 'Europe diary' that targets students aged between 15 and 18 and Dolceta - a website targeting adults and teachers.
Last but not least, in October 2008, the Commission presented its proposal for a directive on consumer rights, which is currently the subject of negotiations in Parliament and Council.
This directive, if adopted, will reduce the current fragmentation of the consumer acquis and ensure that all consumers in the EU will benefit from a single simple set of consumer rights, and this would make it easier to conduct pan-European education campaigns on consumer rights.
The Commission is currently carrying out research and fact-finding on information to consumers at the point of sale, and it intends to consult retail experts, consumer organisations and other stakeholders on the ground before proposing concrete measures.
I also have some news which is very important for us. We have two new extensions to the Dolceta information website. We have added two more areas to it: one is sustainable consumption, and the other is services of general interest, so we are expanding.
I thank the Commissioner for her response. Can I ask the Commissioner whether she is aware that people who, as she mentions, purchase on the internet, say, loyalty cards for hotels, or whatever it happens to be, have real difficulty finding someone to actually take a complaint? There might be some sort of a box number, but rarely a telephone number or proper email address. Commissioner, will you require anybody selling goods to have a direct contact number where people who have difficulties can make direct contact with those who have sold them defective goods or services?
Member of the Commission. - This is very much in the domain of the public authorities in the Member States. The Commission could ask to see that there are public authorities engaged with this. We have a network of such authorities. We gather information from time to time, but our focus is, on the subsidiarity level, on what we could do at cross-border or pan-European level. Otherwise, it is very much divided from country to country. This is part of education, and as we know, education is very much in the hands of Member States.
Regarding complaints, what I do is gather together all the complaints and, within the framework of the Consumer Market Scoreboard, see what level those complaints are at, compare them with consumer satisfaction, and then draw the necessary conclusions as to how consumers are treated. You are absolutely right that we need to compare how many complaints are coming in different domains. That is why we propose - and are working on - a common complaint form in Europe, because the information which currently comes to the public authorities in country 'X' is not filed in the same way as it is filed in country 'Z'. If we have this common complaint form, it is not so that the Commission will become a kind of ombudsman on consumer affairs, but to develop our policy from these complaints and be more relevant to citizens. I believe that this really is an important project for the future.
We do really have quite limited rights to intervene in how the Member States deal with national complaints and how they respond. We could make a scoreboard and we can set a benchmark, but we cannot substitute the presence of the particular Member State.
I am very eager to continue in the European Commission, together with Parliament, to benchmark and measure how consumers are treated and how much Member States invest in this policy. I think it is a very good investment, especially now in difficult economic times, to see how consumers are treated, because this gives good information about the market.
Mr President, I particularly wanted to be here this evening because I think that this is Mrs Kuneva's last opportunity to speak to us as Commissioner, and I wanted to pose two questions.
First of all, would she agree with me that consumer information and sweeps and her work have been dramatically increased during her tenure as the first Commissioner whose responsibility focused specifically on consumers?
Secondly, would she also agree with me that it is absolutely crucial that in the next Commission, we continue to have a Commissioner who is dedicated to consumer affairs? We have heard disturbing rumours that this might not be the case in the new Commission, and I wanted to give her the opportunity to give us her views this evening.
Member of the Commission. - I had the privilege of working with Mr Harbour, which I very much enjoyed, so please let me thank you specifically and personally for this opportunity over the last three years. Believe me, I will remain a very dedicated market economy politician because the market is not simple, but a kind of laboratory for civil rights. I am very glad that we are so close to the same rights that are now so important for the whole of mankind, these being environmental rights.
The consumer portfolio is really very important. It is about the market and the retail market, but there is something more, something in addition, which is the issue of rights, enforcement, consumer complaints, and how to devise a more relevant policy.
I am absolutely certain that President Barroso will find the right balance, because in his speech, he said that we need to find the missing links in the internal market. I think that one of these missing links is the retail market. I am absolutely certain that the President will pay full attention to consumer issues one way or another, and I am convinced the policy will remain very stable. I shall, however, certainly pass on the message.
Subject: Car rental companies
Does the Commission approve of the practice by car rental companies that require consumers to pay for a full tank of fuel prior to rental, irrespective of the fact that the consumer may return the car to the rental company with, for example, half a tank of fuel remaining, and the consumer will not be reimbursed?
Is this practice in compliance with the Package Travel Directive (90/314/EEC)?
Member of the Commission. - The Commission is well aware of this practice by car hire companies and has responded to a number of other parliamentary questions and citizens' complaints about it. I personally receive many of them.
I have said before that such a practice is unacceptable if it results in consumers paying for fuel they have not used without their being clearly informed in advance. The Package Travel Directive would only apply if car rentals are included in a holiday package. However, the Package Travel Directive does not regulate this particular issue. On the other hand, these practices could be contrary to the Unfair Commercial Practices Directive and the Unfair Contract Terms Directive.
First of all, under the Unfair Contract Terms Directive, standard terms and conditions must not be significantly unbalanced to the detriment of consumers. Moreover, contract terms should be drafted in plain and intelligible language. It may be argued that a clause resulting in consumers paying in practice for something they have not consumed is unfair.
Secondly, the Unfair Commercial Practices Directive obliges traders to live up to the standard of professional diligence. Traders must be open and up-front about the main characteristics of the service provided. Car hire companies who do not inform customers that unconsumed fuel will not be reimbursed may be in breach of this directive. This practice might also be considered as contrary to the standard of professional diligence which this directive requires traders to live up to.
However, the honourable Member should be aware that it is up to national enforcement authorities to determine whether such practices are unfair and to pursue the offending companies. The Commission does not have any enforcement powers; consumers who have purchased cross-border services can, however, complain to the European consumer centre in their home country, which should be able to help them receive redress from traders in other EU countries.
But I believe that we need to do everything possible to ensure that there are no loopholes in the legislation and that consumers are not left with a sense of unfairness, hopelessness or helplessness.
Let me thank the Commissioner for her response and wish her well in whatever she decides to do after this Commission.
This practice is prevalent throughout the Union, that consumers hiring a car feel they have got a reasonable deal - we understand the issue about insurance, which is all important - but are then told that they must return the car empty.
There must be some directive which the companies are breaching. I believe it is not sufficient for the Commission to say that this can be dealt with by communicating with the consumer centre in various countries. I think this is a major problem. A very clear message should go out that this is extortionist. People who go on holiday often just take a car to their destination and return; I know many of my constituents have used EUR 15 worth of petrol but it costs them EUR 60. EUR 45 is the difference since, for the average car, it costs EUR 60 to fill the petrol tank.
This is something I believe we should deal with and I would hope that an incoming Commission and Commissioner will take responsibility for this and do something practical about it.
Member of the Commission. - As stated, it is up to the national authorities to enforce the relevant law and, however critical we might be vis-à-vis our European institutions, I think that we need also to bear in mind that we are acting under the principle of subsidiarity and there are certain areas where the Commission cannot take direct action.
I think it would be very proper if we also stressed the responsibility of the Member States; otherwise I think that we have a good story coming from Parliament, because the Committee on the Internal Market and Consumer Protection (IMCO) is presently involved in an own-initiative report on consumer protection, for which the rapporteur is Ms Anna Hedh. As agreed during the last IMCO Committee meeting, this own-initiative report will cover both the consumer-market scoreboard and the legislation enforcement which we are talking about, for which the Commission had issued a communication on 2 July 2009.
We are tackling enforcement, but without the Member States it will be very difficult to succeed. But I fully recognise the seriousness of the problem - believe me, I share the same anxiety, receiving lots of complaints and not being able to have one practical line and solve the issue instead of a Member State.
I hired a car in Frankfurt for my first day in Parliament here. The tank was full and was paid for by the company. I had to return it full again. That is straightforward best practice. Can the Commission ensure or recommend that that practice will be applied right throughout the European Union? It is fair, it is transparent and it is proper.
This is an area that I personally have had discussions with the car rental companies about. There are other issues apart from this: for example, damage claims of an unexpectedly high nature and cars not inspected. I wonder, therefore, if the Commissioner would agree with me that, under the provisions of the Services Directive for the cross-border supply of services, Member States are explicitly encouraged to promote proper codes of conduct for cross-border service supply. This seems to be exactly the sort of area where we should be encouraging Member States, perhaps facilitated by the Commission, to get the car rental operators together to produce a code of conduct that reputable operators would have to sign up to, which would cover the issues that my colleagues are talking about, plus other serious consumer issues as well.
Member of the Commission. - I think that this is one of the most important ideas which we need to develop in the future. First of all, the Services Directive because, clearly, our economy and our lives depend so much on services, and we cannot just leave companies with a bad reputation to spoil an entire sector of industry.
We need to fight against bad practices and we need to always protect consumers. But, est modus in rebus, we really need to find the responsibility of the Member State and that of the Commission.
We have a network of public authorities through which we are making our sweeps around the Member States. If we have some kind of a code of conduct, to which Mr Harbour referred, or we detect a breach of legislation of unfair commercial practices, the centres and the different public authorities might be advised to check all the rental car services in the Member States and clean up the market.
We did it with airlines, whose websites were offering tickets, we did it with ring tones, we did it with electronic goods. Why not step up our efforts and do some kind of enforcement sweep in the car rental industry also?
Subject: Action programme for reducing administrative burdens in the EU
In January 2007, the Commission launched the Action Programme for reducing administrative burdens in the European Union, in order to measure administrative costs arising from legislation in the EU and reduce administrative burdens by 25% by 2012. This programme is financed under the Competitiveness and Innovation Framework Programme (CIP).
What is the Commission's assessment of the progress of implementation of the above Action Programme to date, and its impact on the competitiveness of European enterprises?
Mr Papastamkos, this question gives me the opportunity to relate to you a very pleasing tale of success. The Action Programme for reducing administrative burdens in the European Union is one of the pillars of the better lawmaking programme. I first mentioned back in the spring of 2006 that I intended to cut European businesses' bureaucracy costs arising from European rules by 25% by 2012 and that it would be necessary, in that regard, for the Commission to put forward proposals to that effect by the end of 2009.
The Commission has not only put forward the relevant proposals, it has gone beyond that. It has done this on the basis of a quantification that we have carried out across Europe. Anyone can say that they are cutting costs by 25% when no one knows how high the bureaucracy costs actually are in Europe. That is why we organised the largest ever quantification, through which we wanted to determine what the actual costs arising from European legal acts and their implementation are for European businesses, insofar as relates to documentation, statistics, information and the like.
The results were roughly what we had expected. European businesses spend EUR 124 billion a year on this bureaucracy, which is approximately half of total bureaucracy costs for European businesses. In other words, we produce 50% of those costs here in Strasbourg or in Brussels.
With regard to the British press and British Members of this Chamber, I want to add, specifically, that it would be completely wrong to draw the conclusion from this that the internal market itself causes bureaucratic costs amounting to EUR 124 billion. If we did not have these European rules, there would be 27 sets of different national rules in all these areas, and the burden on European businesses - insofar as they participate in the internal market - would be much greater. I want to make that point very clearly, strongly even, because I am really tired of hearing downright calumnious comments about the costs of the internal market via certain media outlets in Europe. Nonetheless, we believe that EUR 124 billion is too high a figure and that, through better lawmaking, we can both fully achieve the goals of our legislation and reduce the costs involved.
The Commission has therefore made the appropriate proposals, and the result is as follows - I would just like to give you the figures. The measures that legislators have already adopted - and that are therefore already in force - are cutting the costs of bureaucracy for European businesses by EUR 7 billion a year. The potential savings from those measures that the Commission has proposed and that legislators have not yet adopted amount to EUR 31 billion per annum. The Commission is currently working on further proposals that it will be putting forward shortly and that will offer potential savings of a further EUR 2 billion, meaning that we will have total potential savings of more than EUR 40 billion a year. That would more than meet the target of a 25% cut in these costs, provided that the measures are actually adopted by legislators.
I have one final comment to make, and that is that the programme is being complemented by corresponding national programmes in all the Member States. I am pleased to be able to report to you that all 27 Member States now have comparable programmes in force. It will not surprise you, however, when I say that not one Member State has so far managed to attain the highly successful figures I have been able to relate to you today for the EU's measures.
(EL) Mr President, Commissioner, in the Commission's action programme dated 22 October, you refer, among other things, to the exception for micro entities from accounting requirements. In my opinion, Commissioner, there are other more important obstacles of a legislative, administrative and fiscal nature. Few micro entities have any business with a cross-border reference; there are far more micro entities which need the certainty of an accountant's stamp in order to obtain access to funding from bank accounts and transparency in their transactions. I should like a reply from you to this particular but specific question.
Mr Papastamkos, you probably know my personal opinion, which is, in fact, even a little bit more radical than your own. My own, very settled opinion is that micro-businesses that do not operate in the internal market are absolutely no concern of ours - no concern of either European legislators or the Commission.
You will be aware, however, Mr Papastamkos, that you and I are in a minority in this regard. Every time this House sits - and especially during Question Time - I hear a number of proposals that relate to the business conduct of small and micro-sized businesses. In other words, Mr Papastamkos, you have a lot of convincing to do.
However, by introducing the special SME test - in other words the test for small and medium-sized enterprises - for impact assessments, the Commission has taken care to ensure that very specific consideration is given to what the impact will be on small, medium and micro-sized enterprises and, where possible, the principle is that micro-businesses are excluded from the rules.
I will mention a topical example in this regard. The Commission has proposed the exemption of micro-businesses from the European regulations on financial statements. This measure will save such businesses EUR 7 billion a year in costs. I am sorry to report to you that the European Parliament's competent committee has rejected the Commission's proposal, and I regret to have to tell you that there is organised opposition to this proposal - I am sure you can imagine who it is that is organising that opposition. Despite this, the Commission still stands by its proposal. It is an absolutely key element of our policy for small and medium-sized enterprises and on scaling back the costs of bureaucracy for micro-businesses.
Subject: Tourism under Lisbon
Can the Commission outline what plans it has developed, in terms of preparatory actions and other initiatives, to prepare the ground for the development of the tourism competence under Lisbon (Article 195 TFEU), assuming Lisbon comes into effect?
Can the Commission comment on the possibility of developing synergies between tourism and regional development policies, with specific reference to geographically and economically marginalised regions of the EU?
Mr Kelly, from a strictly legal point of view, the Treaty of Lisbon brings with it a change, in that it deems tourism to be a third-level competence of the Community, in other words, the Community may act to supplement the activities of the Member States but cannot put forward any harmonising legislation in this field. In practice, the Treaty of Lisbon represents no change from the status quo, since we achieved everything that the Treaty of Lisbon now provides a legal basis for in this regard a few years ago via a form of voluntary collaboration with the Member States. This means that the Member States agreed to the Commission playing a part in tourism policy a few years ago. We have, in fact, been able to take a whole range of specific decisions together with the Member States.
The fact that tourism is now to occupy its own place in Europe's Treaties, however, will mean that tourism will gain in significance within our overall growth and employment policy. If I could have the incoming Commission inherit, so to speak, one thing from me, it would be this. There is an enormous potential for growth in this area, and it could be better unlocked through adroit and intelligent collaboration between the Member States and the Community institutions. It is absolutely clear that Europe is still the most attractive destination for tourists from all over the world. We do have immense structural changes to deal with, however. We have enormous amounts of competition to deal with, especially from Asia. We must pull out all the stops to ensure that Europe remains the number one tourist destination worldwide.
If you were to ask me what, in my opinion, is the top priority requirement, I would say that all tourism providers - the regions, the Member States and the Community institutions - must do more overall to make Europe better known around the world as a tourism brand and a mark of quality. We have taken the first steps in that direction and I take the view that there is much more that can be done in this regard. I hope that, on the basis of the clear political signal that the Treaty of Lisbon and its inclusion of tourism policy provide, we will, over the next few years, see greater exploitation here in Parliament, in the Council and in the Commission of the opportunities that exist to promote European tourism and boost its visibility. I am absolutely convinced that this is an area in which there is considerable scope for us to provide greater growth and in which, above all, we can provide jobs in regions of Europe where there are no practical alternatives, where only tourism can provide really good jobs.
Initially, I was a bit taken aback by the opening remarks of the Commissioner, but then he clarified the situation. I am quite happy, as he says that the new Commission can look at it. There are great opportunities there to develop tourism right throughout the European Union, and I am quite happy to work with the Commission and to do anything we can because it is an opportunity. It is very important to show that the Lisbon Treaty works for people and that it creates jobs, particularly in tourism, so I am quite happy with the answer and there is no need for a further answer.
(DE) Every time we discuss tourism at the European level - I do now know that there will continue to be no legislative options in this regard in future - we run across a major problem that relates to tourism, transport and environmental protection, namely European holiday times, which have not been harmonised, integrated or aligned. I now have a question that I would like to ask you, with your great experience of many years as a Commissioner, and that is whether you see any opportunities in future for European holidays to be coordinated - perhaps not on a statutory basis initially - but for some sort of start to be made on an attempt to coordinate them in such a way that this chaos that we currently have of holidays always suddenly starting on a Saturday everywhere and at the same time, and in such a way that we could become more flexible in this regard and that the overall picture could be coordinated to some extent?
(EL) Mr President, Commissioner, my supplementary question will give you the opportunity to give me a reply, because the questions which I want to ask have also been reinforced by the replies you have given so far. The global economic crisis has also had a negative effect on tourism. Taking account, therefore, of the importance of the tourist product to Europe and to certain countries such as Greece, where I come from, I should like to ask you the following: firstly, what measures does the Commission intend to take in order to strengthen and safeguard jobs in the tourist industry in the European Union? Secondly, what initiatives will the Commission take in order to strengthen internal tourism in Europe? And thirdly, what measures will you take to attract tourists from other countries outside the European Union?
Mr Leichtfried, in relation to the first question, I would say that we can always try. During the Austrian Presidency, there were a number of attempts to coordinate the start of the holiday period, although these met with no success. I would argue in favour of a further attempt being made, but I would also caution against over inflated expectations.
The notion that prevails in certain tourist areas that it is possible to coordinate holiday periods in Europe in such a way that these tourist areas can be at full capacity all year round is an illusion, and incidentally it would not have my support in any case. Everyone has a right to have a holiday at the time of year that best suits them and when the recuperation value is at its greatest. You are absolutely right, however, to say that neighbouring countries should make arrangements so that their holidays do not always have to begin on the same day everywhere. These are things that I believe are achievable and not only from the point of view of tourism policy, but which should be seriously tackled purely and simply in the light of environmental and transport policy.
As for the question from Mr Chountis, we have comprehensively researched the impact of the economic crisis on tourism and we have determined from 50 000 concerned parties across Europe that people are still going away on holiday - they are not doing without their holiday trips - but they are travelling less far, spending less money and are more likely to holiday in their own country. They are still demanding the same standards, though, which means that the ones who will gain at the moment are those who are able to offer a special price/service ratio.
Any measures that the Commission takes in this area can only be complementary to the Member States' measures. We have no autonomous European tourism policy per se, and it would be too much, at this point, to itemise the great number of initiatives that aim to spread awareness across the world, and also within Europe, of how attractive Europe is as a tourist destination. I want to mention just one example, as it has recently been very successful. Three years ago, we launched the European Destinations of Excellence (EDEN) competition. The competition encouraged tourist regions in Europe to demonstrate their achievements in certain areas and three years of experience have shown that we have outstanding tourism products in almost every aspect all over Europe. The crucial thing is actually to also generate awareness of these tourism products. That is why we have created a web portal that provides for worldwide access with a single click to all tourist-relevant information from all the Member States.
Subject: Participation by the social partners in devising and implementing employment policies at national and European level
As is well known, the intensity and extent of the economic crisis has added to the severe organisational and operational problems of labour markets in the EU Member States; management of these problems exceeds the powers of national central governments. One of the worst consequences facing the Member States is the reduction in employment and the corresponding rise in unemployment rates and the extreme difficulty of creating new jobs that are stable and of good quality. Moreover, the current restructuring in the way that national labour markets operate is having an unfortunate impact on workers, as collective agreements are circumvented in practice, jobs are becoming less secure, and industrial relations are damaged by the trend towards flexible forms of work without any corresponding reinforcement of the concepts of security and protection at work.
What is the Commission's position and does it envisage more active participation and involvement of social partner organisations in drawing up policies to ensure smooth organisation and functioning of labour markets, combat unemployment and boost employment at national and European level?
Mr President, gentlemen, as you know, it is the Member States that are primarily responsible for creating and implementing political measures in response to the crisis and, more specifically, its impact on employment. Despite this, the Commission has, since the crisis erupted last autumn, undertaken a series of initiatives aimed at alleviating the impact of the financial and economic crisis on the labour market.
The European economic recovery plan submitted by the Commission in November 2008 and approved by the Council is concerned with solving urgent questions and also calls for investments which should bring long-term benefits to the Union. The recovery plan emphasises the importance of implementing the integrated policies summarised under the concept of flexicurity and aimed at protecting European citizens from the worst effects of the crisis. In this context, it emphasises stronger activation regimes, retraining and improving qualifications and better links between skills offered and the needs of the labour market and stresses the need to support the most vulnerable. The aim is to protect employment and particularly long-term employment rather than specific jobs. Experience shows that the basic aims of flexicurity - that is, an ability to adapt to changes and the facilitation of movement between jobs - are supremely important in times of economic downturn and mounting instability on the labour market.
The integrated approach provides a unified policy framework which makes it possible to coordinate efforts aimed at solving the impacts of the crisis on employment and the social area and may help to establish a balance between short-term measures aimed at solving short-term needs, for example, temporary reductions in working hours, and long-term reforms involving, for example, better qualifications and active policies on the labour market.
Following the recovery plan, we had the employment summit in May this year. On this occasion, the key participants displayed a common will to alleviate the impact of the economic crisis on employment in the EU. In connection with the employment summit, the Commission adopted on 3 June a communication entitled 'A Shared Commitment for Employment' which set out three key priorities for action: maintaining employment, creating jobs and supporting mobility, improving qualifications and improving the link between the skills offered and the needs of the labour market and improving access to the labour market. These three key priorities were approved at the June meeting of the European Council.
The Commission firmly believes that cooperation with the social partners and between the social partners is highly important, especially at a time of crisis and where restructuring is involved. The social partners have a vital role in creating and implementing economic recovery measures. At the domestic level, this role arises from the traditions and experience connected with the involvement of the social partners in defining and implementing policies for the labour market. At the EU level, consultations are continuing over the proposed policies, especially within the framework of the tripartite social summit. Cooperation with the social partners of the EU has intensified this year in connection with the preparations for the previously-mentioned employment summit and the communication of 3 June.
(EL) Mr President, Commissioner, I am delighted that you too, or so it would appear from your speech, consider active participation by the social partners to be exceptionally important to the democratic nature and effectiveness of social dialogue, especially at this critical time of escalating economic crisis, with reducing employment, unemployment, insecure work and so much else. However, knowing the formal nature of that participation to date, we should like to know if the Commission intends to take specific institutional measures to safeguard fundamental participation as a prerequisite both at European level and at national level, with specific guidelines from the European Union.
Ladies and gentlemen, I have to say that Article 138 of the treaty clearly establishes the position of the social partners and the share of the social partners in negotiating all of the important social questions. The Commission makes full use of this framework and there have therefore also been agreements between the social partners in some areas, which have been transposed or are in the process of being transposed into European directives.
As far as the institutional or legislative changes are concerned, you will be well aware that the Commission has proposed an amendment to the Directive on the European Works Council which has been approved within the framework of these negotiations and which strengthens the position of the European social partners especially in negotiations over restructuring at a trans-national level. You will similarly be aware that the Commission supports the use of all of these ways of effectively intervening in the labour market. I would similarly like to emphasise that the Commission is being very active within the framework of international organisations, making intense efforts and supporting the application of the main treaties and conventions of the ILO, both on a global level and, of course, on a European level. In any case, over the course of the mandate of this Commission, there has been progress over cooperation with the social partners and I am sure that this will continue because, as I have already stated, debate with the social partners forms part of the treaty and it is a specific feature of European law and, in my view, it constitutes undeniable progress.
(EL) Mr President, Commissioner, the EU strategy on employment marks a new package of capitalist restructurings to safeguard and increase the profits of capital by stepping up the exploitation of the workers. Fear and obstacles to hope for the unemployed, women and young people, on the one hand, and profits for capital on the other. What do you have to say, Commissioner, to the unemployed, to workers in flexible, temporary, insecure work who, for over 4-5 years, have worked in the public and private sector, on much-vaunted internships, and have already been given notice of dismissal? What do you have to say to women who, on the pretext of equality between men and women, have been told that their retirement age is to be increased by 5 to 17 years, as is happening in Greece?
As far as European employment policy is concerned, I would like to say that in the period before the crisis, the number of people in employment reached the highest ever level in Europe. This shows, to some extent, the influence of European employment policies on the labour market. As far as your questions relating to a system of social insurance and social security under the treaty are concerned, these systems are a Member State responsibility.
(DE) I would just like to thank the Commissioner, in his last appearance before us, for the work that he has done. I regret the fact that he will not be coming back again and I just wanted to say so on the record here. We have often held opposing views, but he has been a good Commissioner.
Thank you for that remark, Mr Posselt. I resisted making those same comments to other Commissioners tonight. We are not entirely sure: they may well be back for a few more weeks yet!
I apologise to colleagues who have had the courtesy to attend but whose questions were not taken.
Questions which have not been answered for lack of time will be answered in writing (see Annex).